           Case 2:19-cv-00374-MHH Document 1 Filed 03/01/19 Page 1 of 8                    FILED
                                                                                  2019 Mar-01 PM 03:42
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA

GREG GILBERT, as         )
Administrator            )
of THE ESTATE OF JAMES   )
                         ) CASE NO.
ALLMAN, Deceased; and SONJA
                         )
TODD, as Personal Representative
of THE ESTATE OF BARBARA )
PIPER ALLMAN, Deceased,  )
                         )
            Plaintiffs,  )
                         )
v.                       )
                         )
ADT ALABAMA CORP.; ALARM )
ONE, INC.; ADT LLC; and  )
FICTITIOUS DEFENDANTS B  )
through P, etc.,         )
                         )
            Defendants.  )

                                ADT LLC’S
                            NOTICE OF REMOVAL
      Pursuant to 28 United States Code §§1332, 1441, and 1446, Defendant ADT

LLC (“ADT”), by and through undersigned counsel, files this Notice of Removal

to remove this civil action from the Circuit Court of Jefferson County, Alabama,

Case No. CV 2018-900874, to the United States District Court, Northern District

of Alabama, and shows unto this Honorable Court as follows:

      1.      On November 16, 2018, Plaintiffs Greg Gilbert and Sonja Todd

(“Plaintiffs”) filed their initial Complaint in the Circuit Court of Jefferson County,

Alabama, Case No. CV 2018-900874, in the civil action styled Greg Gilbert, as
           Case 2:19-cv-00374-MHH Document 1 Filed 03/01/19 Page 2 of 8



Administrator of The Estate of James Allman, Deceased; and Sonja Todd, as

Personal Representative of The Estate of Barbara Piper Allman, Deceased v. ADT

Alabama Corp. [dismissed]; Alarm One, Inc.; and Fictitious Defendants A through

P (“State Court Action”). True and correct copies of all docketed pleadings are

attached hereto as Exhibit A and incorporated herein by reference. The Complaint

brings a claim for wrongful death and seeks alleged damages arising from a fire

that occurred at the residence of James and Barbara Allman (“Decedents”) located

at 676 McClain Road, Bessemer, Jefferson County, Alabama 35023. Pursuant to

Alabama’s wrongful death statute, Plaintiffs make claims of negligence,

wantonness, breach of contract, breach of Alabama’s Extended Manufacturers

Liability Doctrine, and breach of warranty.     See Exhibit B, First Amended

Complaint (State Court Doc.11, pp. 11-13).

      2.      ADT was served with the Summons and First Amended Complaint in

the State Court Action on January 31, 2019. See Exhibit B (State Court Doc. 27).

      3.      Plaintiffs assert a claim under Alabama’s Wrongful Death Statute,

claiming that ADT’s alleged failure to properly monitor and respond to an alarm

system at the Decedents’ residence caused the Decedents’ deaths.

      4.      Pursuant to 28 U.S.C. §1332, there is complete diversity between

Plaintiffs and ADT and the amount in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs.



                                        -2-
           Case 2:19-cv-00374-MHH Document 1 Filed 03/01/19 Page 3 of 8



      5.       This Notice of Removal is filed within thirty (30) days after receipt by

ADT of the “initial pleading setting forth the claim for relief on which the

aforesaid action or proceeding is based” pursuant to Rule 6(a) of the Federal Rules

of Civil Procedure and 28 U.S.C. § 1446(b), and is thus timely filed.

                          DIVERSITY OF CITIZENSHIP
      6.       Complete diversity of citizenship exists between the parties.

      7.       Plaintiffs are citizens of Jefferson County, Alabama. See Exhibit B,

First Amended Complaint at ¶¶ 3-4.

      8.       Defendant ADT is a limited liability company. The citizenship of a

limited liability company is determined by the citizenship of its members. See

Flintlock Const. Servs., LLC v. Well-Come Holdings, LLC, 710 F.3d 1221, 1224

(11th Cir. 2013). ADT’s sole member is ADT US Holdings, Inc., a Delaware

corporation with its principal place of business located in Boca Raton,

Florida. Pursuant to 28 U.S.C. §1332(c)(1), ADT US Holdings, Inc., is a citizen of

Delaware and Florida. ADT is therefore a citizen of Delaware and Florida. ADT

is not, and was not at the time of the filing, a citizen of the State of Alabama within

the meaning of the Acts of Congress relating to the removal of actions. 28 U.S.C.

§1332(c)(1).

      9.       On January 30, 2019, Defendant ADT Alabama Corp. was dismissed

without prejudice. See Exhibit C, Order (State Court Doc. 23).



                                          -3-
         Case 2:19-cv-00374-MHH Document 1 Filed 03/01/19 Page 4 of 8



       10.   Plaintiffs also purport to sue Defendant Alarm One, Inc. (“Alarm

One”), a former Alabama resident and fraudulently-joined defendant.

       11.   Alarm One is a former authorized dealer of ADT that assigned all

rights and liabilities under the Decedents’ contract with Alarm One to ADT nearly

a decade before the sole injury-causing accident that is the subject of this lawsuit.

       12.   Not only did ADT own all alleged duties to Decedents that are the

subject of Plaintiffs’ lawsuit, Alarm One has been a defunct, insolvent company

since 2009 and Plaintiffs therefore have no potential for recovery against Alarm

One.

       13.   Because Alarm One is a non-existent company, Plaintiffs have not

served Alarm One. Instead, they allege that Alarm One’s service address is 1824

29th Avenue South, Birmingham, AL—the address of an apartment complex—and

improperly assert all claims collectively against “Defendants,” rather than the only

company that provided Plaintiffs with alarm-monitoring services and the only

proper party in interest: ADT.

       14.   Moreover, while Plaintiffs allege counts against several Doe

defendants, the citizenship of defendants sued under fictitious names is disregarded

for purposed of removal. 28 U.S.C. §1441(a).




                                         -4-
          Case 2:19-cv-00374-MHH Document 1 Filed 03/01/19 Page 5 of 8



       15.     Hence, complete diversity exists because ADT and Plaintiffs are

citizens of different states, and ADT is the only defendant from whom Plaintiffs

can potentially recover.

             THE AMOUNT IN CONTROVERSY EXCEEDS $75,000
       16.     Assuming the First Amended Complaint alleges a claim for which

relief can be granted, it alleges an amount which, when viewed in a light most

favorable to Plaintiffs, exceeds $75,000.00 by a preponderance of the evidence.

       17.     Plaintiffs sue ADT under Alabama’s wrongful death statute, alleging

that ADT wrongfully caused the death of both Barbara and Greg Allman. See

generally Exhibit B, First Amended Complaint.1

       18.     While Plaintiffs fail to expressly allege an amount-in-controversy,

they allege that ADT is liable for wantonly killing two human beings, and

Alabama law holds that such an allegation is facially sufficient to satisfy the

amount-in-controversy threshold:

       Few things would defy common sense more completely than insisting
       that a suit for wantonly killing a human being, in which the damages
       are designed to vindicate ‘the Divine concept that all human life is
       precious,’ the plaintiff may explicitly argue ‘the value of life itself,’
       and the jury is expected to consider ‘the finality of death’ in assessing
       damages, does not place more than $75,000 in controversy.

Nelson v. Whirlpool Corp., 668 F. Supp. 2d 1368, 1375–76 (S.D. Ala. 2009)


1
 ADT denies it is liable in any way to Plaintiffs and accepts Plaintiffs’ allegations only for the
purposes of this Notice.



                                              -5-
         Case 2:19-cv-00374-MHH Document 1 Filed 03/01/19 Page 6 of 8



      19.    Because Plaintiffs claim ADT is liable for the wrongful death of two

individuals and seek recovery under Alabama’s wrongful death statute, Alabama

law is clear that Plaintiffs’ prayer exceeds the requisite amount in controversy by a

preponderance of the evidence for purposes of diversity jurisdiction under 28

U.S.C. §1332(a).

   THE OTHER REMOVAL PREREQUISITES HAVE BEEN SATISFIED
      20.    A copy of this Notice of Removal is being filed with the Clerk of the

Court in the State Court Action, as provided by law, and written notice of such is

being sent to Plaintiffs’ counsel.

      21.    The prerequisites for removal under 28 U.S.C. §1441 have been met.

      22.    The allegations of this Notice are true and correct and within the

jurisdiction of this Court, and this cause is removable to this Court.

      23.    If any question arises as to the propriety of the removal of this action,

ADT respectfully requests the opportunity to present a brief and oral argument in

support of the position that this case is removable.

      WHEREFORE, ADT, desiring to remove this case to the United States

District Court, Northern District of Alabama, being the district and division of said

Court for the county in which said action is pending, pray that the filing of this

Notice of Removal shall effect the removal of said suit to this Court.

      DATED this 1st day of March, 2019.



                                         -6-
      Case 2:19-cv-00374-MHH Document 1 Filed 03/01/19 Page 7 of 8




                                   Respectfully submitted,

                                   /s/ Bryan A. Coleman
                                   John A. Earnhardt (ASB-3742-A49J)
                                   Bryan A. Coleman (ASB-9940-R52C)
                                   Carmen Chambers (9445N13U)
                                   Attorneys for Defendant ADT LLC


OF COUNSEL:

MAYNARD, COOPER & GALE, P.C.
1901 Sixth Avenue North
2400 Regions/Harbert Plaza
Birmingham, AL 35203-2618
Telephone: 205-254-1000
Facsimile: 205-254-1999
jearnhardt@maynardcooper.com
bcoleman@maynardcooper.com
cchambers@maynardcooper.com




                                  -7-
        Case 2:19-cv-00374-MHH Document 1 Filed 03/01/19 Page 8 of 8



                       CERTIFICATE OF SERVICE
      The undersigned hereby certifies that on this 1st day of March, 2019, the
foregoing was presented to the Clerk of Court for filing and uploading to the
CM/ECF System, and for service upon the following counsel of record:

      J. Gusty Yearout
      YEAROUT & TRAYLOR, P.C.
      3300 Cahaba Road, Suite 300
      Birmingham, AL 35223
      Telephone: 205-414-8180
      Facsimile: 205-414-8199
      gyearout@yearout.net

      Attorneys for Plaintiffs
      Greg Gilbert, as Administrator for
      The Estate of James Allman; and
      Sonja Todd, as Personal Representative of
      The Estate of Barbara Piper Allman


                                       /s/ Bryan A. Coleman
                                       OF COUNSEL




                                     -8-
